     Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 1 of 17




                                                                    Thurs~ay,      Aprilll, 2019·
 .EXECUTivE DIRECTOR                                                                            SENT FED EX 8097 2973 1304
 :Hillary Hauser                 Senipr Judge Patricia A.. Seitz.
 BcWm       oF DnmcrpRS          Wilkie D.- Ferguson, Jr. United States CourtJ:i.ouse .
  Jean-MiChel C!JUSteau          400 North· Miamia Ave.; Room .11.4                  ' ·
 · Thomas Dabney ·               ~rum, Florida 33128                                                        ·~·   .
   :HiJlary Hauser'
 · .:H~ther Hudson:                                .                                                                  .


                                 RE: :CARNIVAL SHIPS rN U.S. PORTS·- VIOLATION~ OF
  ·Francoise Park
   CharlesVinick
. Jonathan Wygant                PROBATION ,
 .:HoNoRARY BOARD                Dear Honorable. Judge Seitz:
 J'AIDY Brown                                                        .


 Jack Canfield
 Brian Hodges                    We have just received the Tribun~ ~eW& SerVice story (enclosed) about
 Julia Louis-Dreyfus             your action on Carn{val C()rporation due to that corporation violating .
 Jack Johnson                    probation by·its Princess ShiPs dumping· oil 'into the ocean for ~ight years,
 Adam Rhodes                     as well as plastic garbage, and as well aS ill~gally discharging gray .water .
 ADVISORY BOARD
                               · into GlaCier J3ay National Park in Alaska(!!). , .            ·
  carol Behar
 Jim DeArkland                   The news of this"" includi.rig the (to us) horiendous violation.S of probation
  Mike deGruy" ·                 terms that were part of a $40 millio1,1 settlement ·asreement made ·.in: 2017, .
  Jarnes Hawkins                 which includes falsification ofrecords, back..:cb.aru;l.ellobbying through the·
  l\4ichael Hurley
   Nora McNeely I:Iurley
                               . u.s; Coast Guard to ~lllmge th~ terms of the $ettlement, (all of these
                                 incidents a,cknowledged by Carnival Corporation) - and doctoring of
   Dan Johnson
   Rick Merrifield            ·. onb<>ard audits :is ine'.{cusable, and: is reason to ban G~val ships for.
   Eric Peterson                 doc);drig at US. ports for many years.                          ·
   }larry Rabin
  John Robinson•             Heal.the Oc.ean is paiti.cularly aggneveci by this news ~ and not just becaus~
 . Ruston Slager          .· we are strong advocates for the ocean; bl!t because we have been       ..
   {*in memon'arnJ ..        DEFENDING CRUISE SHIPS as reasonable operators at sea.who respect
   OPERATioNs CooRDINAtoR . the sea Almost all environmental organizations denounce ~se ships for

 . Alison Thompson       : .this type of pollution and lack of respect for the ocean, ~d we've been

   PVBLIC OtrrREACH
                             defending cruise· ~ps!
 · Ruston Slager
                                 Therefore the news of these illegal actions and, horrendous operati.D.g
  EVENT MANAGER .                practices is a severe personal slap in.'our face~ and we greatlyprotest. We
  }leather Hudson
                                 ag:fee with you, Honorable Judge Seitz, that "the (Carnival) people at the .
                                 top are treating this as a gD.at." ·                                 ·



                                                                    www.HEALTHE0CE1N.ORG
                                                       1430   CHAPALA STREET, SANTA BARBARA, CA      93101 .
                   .c)   PO Box 90106;     SA:NTA BARBARA, CA      931~0 • (805) 965'-7570 ·FAX (805) 962-0651 • INF6@HEALTHEOCEAN.9RG ·

                       HTO Founding Board/Emeritus Directors:JeffYozmg {HTO Co-Found,;); Sally Bromfield; jean-Michel Cousteau•; Stan Harfenist;
                        Hillary Hauser~joseph Liebman; Francoise Park'; Sam Scranton; Charles Vinick*;Jonathan Wyganr.-Jana Young (*still active}.
Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 2 of 17


         2




         Therefore, Heal the Ocean is askiiig that Canrlval Corporation be fine4 to the
         fullest extent of the law, and in addition be barred from U.S. ports for many years.

         We also believe this case sh,ould be argued in an InteJ;Dational Court oflaw, so
         that this company can't just~ elsewhere in the world with their pollu$g and
         illegal practices. We can't imagine the Caribbean and other international ports
         being happy about. this sort of thing.

         At the very least we ask that the Court please hold fast on appropriate punishment
         for Carnival Corporation as a meaningful deterrent to continued violations in U.S.
         waters. We thank you for your oversight of this dreadful case, and if there· is an
         Interested Parties list, we· would like to be on it.




         enc:   Tribune News Service article
         cc:    Donald Arnold, President & CEO Carnival Corporation
                Micky Arison, Chairman, Carnival Corporation
                Roger Frizzell, Carnival Corporation Chief Communications Officer
                Marco GOnzalez, Esq. Cqast Law Group, Encinitas
                Jean~Michel Cousteau, Ocean Futures Society
Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 3 of 17




    Senior Judge Patricia A. Seitz
                                                                                              APR 162019
    Wilkie D. Ferguson, Jr. United States Courthouse
    400 North Miami Avenue
    Room 11-4
    Miami, Fl33128
                                                                                                   11-APR-2019
    Your Honor;

    I just read an article posted by the Associated Press, from the Miami Herald, on this date that you are
    handling a case against Carnival Corp. for illegal waste dumping from their ships in U.S. waters.

    I, and a few other passengers, witnessed what I believe to be a rather blatant example of this which was
    not discussed in the above mentioned article.

    Some photos, Cropped and text added to give date, location, ship, and the seal pup that swam into the
    plume, are included on the next page; Photos were cropped In an attempt to make it less obvious which
    stateroom photos were taken from. I wish to remain anonymous as I plan on taking cruises in the future
    and fear retaliation if my Identity is known by the cruise company.

    The photos show a yellowish plume of liquid coming out of the side of the Emerald Princ~ss, WHILE AT
    DOCK, In Skagway, AK on 20-SEP-2018. It flowed for at least 20 minutes turning the water for a large
    area next to the ship a murky yellow color which was visible for well over an hour during these calm
    daylight conditions. This occurred while most of the passengers were still ashore. I assume this
    yellowish liquid is partially treated sewage (sure looked like Urine); which according to my research after
    r-eturning home is illegal for the Emerald Princess while at dock in Skagway.

    I hope you can use this information as another incident in your case; ignoring the environmental laws
    eventually defeats the very reason I book such trips.




    Sincerely Yours;

    An Emerald Princess Passenger.




    PS: I hope you will honor·my request for anonymity, but here is my email address if I can be of further
    assistance:                               I ani certain Princess would figure out who I am if they got that;
    and I fear retribution as I already have my next trip booked on that line.
    Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 4 of 17
    ·~


,
Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 5 of 17




                                                                                                      .
                                                                                                                ,   I


                                                                                                     .'-·I
                                                                                                 /         ·:
                             ~
         ..                           .
                      ' I        •

                    ~i'{                                     '~.J-1               ,~> '.'   ,·
              ,•      .                ·1

                                     ::;                     -'·',;
                                                              ?-.. :.· . i,. >7
                                                                                  •'.   /

                   .. : :'·'         ,j~)!                   ''l .                          "I         •
                                     f.~, ·'
                   ,.t_1,'
                                                             ,~-4                <~····
                                                               '/,            ........,
    ..                                                            h ,:-:
                                                                      '·'"·
                                                                                  .. }
                                                                                        .
Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 6 of 17


                                                                       APR   L~2019
                                 lllinom GoJDDliitoo
         , for Public and Privofa hmUDfnbi1Ity and Enoourogemen£
         .             P.O. Box 6169, Gbtoogo, Illlnot8 60680


    April15,.2019
    Senior Judge Patricia A. Seitz
    Wilkie D. Ferguson, Jr. United States Courthouse
    400 N. Miami Ave.; Room 11-4
    Miami, FL 33128
            Re: People v. ·Carnival Cruise Line
    Dear Honorable Ms. Seitz,
        · We just read the article on thls case that you'r~· sO' competently hanqling- first
    reported, apparently, by Associated Press· and republished on 4-12-19 by the Chicago
    Tribune Newspaper- and we're properly appalled at the conduct of the Defendants.
            We guess that they weren't raised as Boy Scouts where they would have cultiva-
    ted an ethic of appreciating and protecting nature (rather polluting it). That poverty of
    education and/or of values training may not have been their fault (although it would
    have been the fault of their pareritsl), but violating maritime laws by indulging in such
    unconscionable pollution surely deserves the full weight of the law to come down upon
    them .... as in, we hope, at least a little prison time, in addition to a huge fine for remedi-
    ating, if possible, the public waters that they trashed.
            Illinois may.be far away from Alaska and Florida, but-with one of the world's lar-
    gest fresh water lakes on our doorsteps- we know something about water management
    and the consequences of its neglect and abuse.
           So this letter is just to encourage you to please throw the book at the Defendants
    and thereby also send a signal to all other vessels that sail in U.S. waters to beware of
    disrespecting them.                                                ·
           As a Christian ministry, ICPPAE's motto is "Make America GODLY again!" So, in
    that regard we are enclosing two Gospel mini-comic books for your devotional bed-time
    reading and general inspiration: YOU HAVE A DATE and ITS THE LAW.
         But with regard to the subject of this letter, we implore you to rule in this case in a
    manner and with the motto that will help "Make American GREEN again!"

    Sincerely yours for more public and private accountability and encouragement,

    ~ (/aJJJJ _--····
    David cady _... ...   v-d
    Chairman
Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 7 of 17



                                                                 . Y-15-\~
                                                                                p.j.l~   2;'3 2019
   Judge Seitz,

          1wanted to take a moment on behalf of myself and my family to ask that .
   you please proceed with blocking Carnival cruise lines from docking in America
    until THEY provide a solution that can be independently verified to the
    appropriate investigating agency, as compliant. We sailed on the Elation in
   September of 2018 and this news has taught us to expand our research when it
    comes to travel. While it will never perfect, we need to do our best to take care of
    this planet. This planet provides for us daily and we have to make a stand at some
    point against those who knowingly pollute it. I can't understand the hard work
    and commitment it took for you to get to your position but you're there for a
    reason and we ask that you use your abilities to stand up for our plan·et. Thank
    you for your time!




                                                                 ANGELA E. NOBLE
                                                                CLERK U.S. DIST. CT.
                                                             L.----~         .....
                                                                S.D. OF F•.;.. ·MIA'~:
                                                                                 ~---•·rnmvv
Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 8 of 17




       Senior Judge Pa:tricia A. Seitz

       Wilkie D. Ferguson, Jr. United States Courthouse
       400 North Miami Avenue
       Room 11-4
       Miami, Florida 33128

       RE: Carnival Cruise Line
       Good Morning Judge Patricia A. Seitz,

       While reading this morning news I ran across an article in reference to the Carnival
       Cruise Line. According to the article the Miami-based Carnival was placed on probation
       for two years as part of a $40 million settlement for illegally dumping oil into
       the ocean from its Princess Cruises ships and lying about the scheme. The article also
       states that there is a possibility that you are thinking to temporarily block Carnival Corp.
       from docking cruise ships in the United States.
       My ·question is in reference-to my family reunion cruise. which is scheduled in July on the
       26th- 29th 2019 and will leave and return from the Orlando, Florida dock. We have not
       been contacted from our agent regarding this matter. Carnival Cruise Line CEO's are
       expected to return to court in June for your decision. The question I have is should we be
       concerned and maybe cancel until you have made your final decision on your ruling
       toward their punishment.


       Thank You




                                       .   I ~ •'   .           !   . '   . :   .   .



                                                                          :.    :




       . .;.:.
                  '
                 l~;~t·•,..,,~:..,   .·........ • r~.r . : r ... ••• ••··
                                                                           -                .
                                                                                    •··••···••   ·---··~···•   -·-···-   ···------ --·-···
     Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 9 of 17




.,                                                                                                                    APR 2 3 2019

            April14, 2019

            Judge Patricia A. Seitz
            Wilkie D. Ferguson, Jr. United States Courthouse
            400 North Miami Avenue
            Room 11-4
            Miami, Florida 33128

            Dear Judge Seitz:
                    I was horrified to read in this morning's Seattle Times
            the violations having to do with Carnival Cruise Lines ships.
            Even after a $40 million dollar settlement for Carnival's Princess Cruise
            ships illegally dumping oil into the ocean for eight years and lying about
            it and being on probation, Carnival continued to falsify records. In the
            meantime, their ships were found to be dumping plastic garbage into
            the ocean~ . - · ·, : ·.
                    According to the article Carnival's Holland America Line (which
            bills itself as "Seattle's own cruise line") Westerdam was found to have
            dumped26,000 gallons of the ship's gray water into Glacier Bay
            National Park,.in'Aia·ska ..:.:':· .. -, ... ,_..
                    How ironic that Carnival's chief communications officer, Roger
            Frizzell would say: "Our environmental responsibility has been and
            continues to be A top priority for the company~" I would suggest that it
            looks like Princess Cruises.should make environmental responsibility
            THE top priority.                                 ,
                    I hope in your ruling you can make it so that it will be difficult for
            Carnival to continue to harm the very pristi~e _places their guests want
            to visit. I hope you do ban the ships from docking in US ports for a
            time. That is a punishment in that the ships would have to ferry their
            passengers to and from the ship-anchored in the harbor. In addition,
            they would have to explain to their passengers what caused the
            inconvenience.
                                      :.·I                        r. !       ~
                                                                                                                               ~~
                                                                         I       •
                                                                                                                 'I    '   •        • '   r    '




            I. appreciate    the.j~b.you·do.        Thank you.
           ·Sincerely,:· ···.' : : . . ·· . ·, : ,: . ·. ;_, ,, i. ,         •       1     If




                                                                             . ; ' t     . :. ,. ::   ~   . ;.
                                                                                                                                     .    ..       ~
Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 10 of 17




       April25, 2019
                                                                      APR 3 0 2019
       Senior Judge Patricia A. Seitz
       Wilkie D Ferguson Jr.
       United States Courthouse
       400 North Miami Av
       Room 11-4
       Miami, Florida 33128


       Dear Honorable Patricia Seitz,

       I am writing to you with support for a case that you recently had in your court.
       You recently threaten to bar Carnival Cruise lines from all U.S ports which I fully
       support your action. I was in the cruise industry for 26 years. I have been retired
       from selling cruises for the last 10 years but I need to confess that is caused me
       alot of anxiety and concern about where these large cruise ships were disposing
       of trash, waste and excess fuel and oil. The industry has grown to a $45.6 Billion
       dollar industry. These large cruise companies keep building larger more enhanced
       ships that hold up to 5000 people per sailing. This is litteraly a small town sailing
       evey week, 52 weeks of the· year. 13 Million American saled last year !Where are
       they disposing of their waste? I think their is a direct correlation with the
       pollution in our oceans from these ships that release their garb~ge in the middle
       of the night in the middle of a our beautiful oceans. I am not blaming all the trash
       in the oceans on the cruise industry but I do feel it should be studied.
       The cruise ship industry has no regulation. I looked to see where the US
       Government looked at the cruise industry in concern with trash, hours that their
       employees are working per week, minimum wage etc. Most of the employees are
       from impoverish places and they are sending their money home. Many have not
       been off the ship to go home in 9-12 months. The reason for the relative lack of
       oversight is that cruise ships commonly fly foreign flags. Yet the biggest cruise
       lines- Carnival Corp. and Royal Caribbean Cruises Ltd.- are based in Miami.
       Both are publicly traded in the U.S. But by registering offshore, the cruise lines
       ~void U.S. taxes, regulations and la'.bor laws.

       Last year, the cruise iine association spent more than $3 million on lobbying,
       Co)J.gress, which did not inclube campiugri contnb.utions. The entire .industry .. ·
       needs to be looked under a microscope to save our ocean and planet. I did see an
       advertise mechismn from Australia that looked promisirig for cleaning the ocean
    Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 11 of 17




           of plastic, if you are interested the device is called a Seabin. I have nothing to do
           with this company nor do I know too much about it but it does seem promising




j
                                                       "It collects plastics, microplastics, fuel and oil
                                                       from the surface of the water," saidAle."<andra
                                                       Ridout, who works with the Seabin Project.

                                                       Each Se~bin costs $4,500 and runs on either
                                                       electricity or solar power.
            The Seabin device is capable of catching
            the equivalent of 90,000 shopping bags     One Seabin is capable of catching the equivalent of
            or nearly 170.000 plastic utensils over    go,ooo shopping bags or nearly 170,ooo plastic
            the course of the year.    CBS NEWS
                                                       utensils over the course of the year. There are
                                                       more than 700 Seabins working in harbors and
            marinas around the world.
I   Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 12 of 17




                                                                                                                                                              15 Mav 2019    I




         The·- '·-· ·-· ___ . _
         '. J,.lnnnr:=~hlc....., P:=~triri::~           .. --·
                                                          .._
                                     _.. .... _._ .,A C::cih

         Judge of the Southern District of Florida
                                                                                                                                                                                                               .    '.       :..
         UnitP.d State~ District Court.                                                                                                                                                                  .·.         .: .   )•       ~     :·   . ·.   :..
                                                                                                                                                                                                                        ~   ·. •).• :.~·
                                                                                                                                                                                                              . I ' '
                                                                                                                                                                                                               '·.                  ..
                                                                                                                                                                                                                                   . ·· ..
                                                                                                                                                                                                                                            '


         400 North !'.~iami Avenue                                                                                                                                                                              .    ·.·

         Mia.mi, FL 33124

         Dear Judge Seitz:

         Please oermit thP. Carnival CruisP. Shio "legends" to dock in
                           ~                                                           I                  W
                                                                                                                                                                      during.... the
         .fi'\III'\UJinn no .. icd ,..f
         IVIIWW I lb ,.,~II        VI
                                                                                 010 ~C'    ..1    Ullll I
                                                                                                              1
                                                                                                            1 u.o
                                                                                                              W\.
                                                                                                                         p~i~
                                                                                                                          UIW
                                                                                                                                  in fu- II m\/J $4son..&. foo fo .. +h.o
                                                                                                                                  I                II             W   t    1'-'- I   I       \til'""


         trip for my daughter and I. As an •vear-old surviving widow of former member
         of the 1_15 Army, my soulmate,
         deceased                                      \/C::II"'C:
                                                        J .._._,-.1
                                                                      of miJit::~nt C:Cnlirc from
                                                                       I   I I II II       .....   ,   """ ... '   •   I'W-   ,   I
                                                                                                                                              r::~ncer
                                                                                                                                              '-'WI  I
                                                                                                                                                       rnmnfimcntc:        I~
                                                                                                                                                       W ... l 1 II"' I I I I .,
                                                                                                                                                                                     of  I



         serving two tours in Vietnam and Agent Orange. We saved over the years of our
         tenurP.i tht:tt I am now hP.ginning to travP.I t:tnd ht:tvP. made thP.sP. rP..sP.rvations a
         year ago for this trip. Down to 75 days prior to the cruise and feeling so
         apprehensive and worried that I won't be able to fulfil that dream cruise because
         thP. ship will be lJnr~ble to dock in thP. ports ~f lJ~A.,                                                                                                                                    · -.
                                                              .     .     .             ... .. ..          .·: <.: . ._·. :.· . : . ~~_.:·{;~~~.-·~·:.D:\>,:::. . ;
         • . . . . . . ,.,,_"' . ''- _,,,, ...,, . ..,.,...,_,. -·· . •·:-w··-----··-····--· . . . -·-:-.
         I fQQI th::~t thQ C::~rnh/::11 ::IC:C:arterl that the' I"'A h:=~rl hcQn      rnic:••nriQrc:tanrlj'na l''rri:·cura ,, ·\. . . :r::·:;_;::
                                                                                                                .                     .:::1
                                                                                                                                                                          ~··o·.·- ~~_·:~.-··-
                                                                                                                                                                                                                                 ;.:~
                                                                                                                                                                                                              ·!:·:t:,..·J.:~·-··T',             ...-~
                                                                                                                                                                                                                                                        j


         their explanations are sincere, and I hope for a positive'outcom·~                                                                                     wheri ·you meet ·;·_:<::·~,r. -~':: ; .:.:-.:.
         on t lne ..L 4th o f J une 2011'\
                                        :7.
                                                                            .                                                                                                                             ., .                                  . '


         Tha nlt \/nil fell.,·-
            I
                       c:n \/Qn/1 much fn'r \/nlll"' timQ
                I l l ..   , . . . , ....   Ill   II      -·    , . , . . . . . . 1111-1




         SincP.rP.Iv.
                   ,,
    Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 13 of 17




l        May 20,2019

         Captain Monica Rochester

         Coast Guard Sector LAB
                                                                          NAY 2 ~ 2019
         1001 South Seaside Ave

         San Pedro, California 90731

         Dear Captain Rochester

         Recently my wife and her sister were on a Ruby Princess Cruise. This letter is to
         inform the Coast Guard that a serious problem occurred during the cruise and the
         response by Princess Cruise customer service to my letter to them on April 26,
         2019.

         Problem

         The problem was the plumbing failed causing no flushing of the toilet and a
         pungent odor inside the cabin and outside the balcony for two days. Per the letter
         attached this caused my wife and her sister a very uncomfortable, disgusting and
         humiliating experience while using the bathroom.

         Response from Princess

         I discussed the concern with a Princess Cruise customer service representative
         today and I was informed that they were aware of the problem and the odor
         outside was caused by either the smoke stack or cleaning of the grease traps. This
         is hard to believe. The representative offered $900 in ship board credit for both
         by wife and her sister as compensation. I informed the representative that this
         was unacceptable and that we would not take any future cruises with Princess or
         other Carnival cruise ships.
Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 14 of 17




     I respectfully request the Coast Guard and the court-ordered audit team to
     review the problem and take appropriate action as necessary.

     Cruise Information

     Voya

     Ship/Registry

    ·Embarkation

     Disembarkation

     Respectfully




     Attachment April 26, 2019 letter
Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 15 of 17




                                                        April 26, 2019

    Janet G. Swartz President Princess Cruises

     24305 Town Center Drive

     Santa Clarita, CA 91355

     My wife,                  and her sister             were recently on the
     Ruby Princess Ruby/Round trip cruise. The cruise left
                                  and arrived back in
     -This letter is to inform you and others that this was the most
     disgusting and humiliating cruise we have ever taken.

     During the last few days of the voyage, the sewer system failed on their
     area of the boat. The toilet backed up and failed to flush. The pungent
     odor was horrendous and even when they went out on the balcony the
     smell was very bad. During this time my wife and her sister were forced
     to urinate in the shower which was very humiliating and disgusting.
     Further they had to ·find other restrooms aboard the ship to defecate.

     My wife and her sister reported the incident to the cabin steward
     several times and he informed them that he reported the malfunction
     to the appropriate ship personnel. It should be noted that during this
     difficult time, to our knowledge, no one from the ship crew or
     management staff came to investigate the problem.
Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 16 of 17




     Further the management did not inform my wife and her sister as to
     what was wrong and ~hat they were doing to correct the problem. In
     fact the problem was still not corrected when the ship arrived back in
     San Pedro. In my opinion this could have resulted in an environmental
     and health concern.

     I have reviewed the corrective actions taken as a result of the 2016 $40
     million settlement stemming from the deliberate pollution of the seas
     and the intentional acts to cover up. It appears the corrective actions
     were primarily in the bilge waste process, but there did not appear to
     be any mention of looking into the other systems (including the sewer)
     aboard ship.

     Please be advised that I am considering reporting this incident to the
     U.S. Coast Guard, the International Maritime Organization and to U.S.
     District Judge Patricia Seitz who I understand is considering barring
     Carnival Corp. from docking any of it's ships at U.S. Ports.

     The $100 "Goodwill" credit only added insult to injury. The $100 was
     definitely an insult given the severity of the humiliation and disgust
     resulting from this incident.

     It appears that Princess has changed their policy from being customer
     oriented to customer neglect.

     My wife and I have taken several Princess cruises and I have serious
     reservations of ever taking another Carnival or its subsidiary cruise
     again.
Case 1:16-cr-20897-PAS Document 128 Entered on FLSD Docket 05/30/2019 Page 17 of 17




     Respectfully




    Cc Rai Caluori Executive Vice President Guest Experience

        Lorna Warren Vice President Guest Services

        Arnold W. Donald CEO, President & Director Carnival Corporation
